Order entered March 12, 2015




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00441-CR

                          CHRISTOPHER M. DUNLOP, Appellant

                                             V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-82462-2012

                                          ORDER
       The State’s motion to extend the time for filing a brief is GRANTED, and the time is

extended until April 6, 2015.


                                                    /s/   DAVID L. BRIDGES
                                                          PRESIDING JUSTICE